IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3:20¢1r224-RJC
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
ARTEMUS VAUGHN GRICE ) PENDING RULE 32.2(c)(2)

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

Approximately $12,832 in U.S. currency seized on or about March 11, 2017 during
the investigation;

One Taurus, Model PT111 G2, .9mm handgun, serial number TIS74029, a magazine,
and ammunition, seized on or about March 11, 2017 during the investigation;

Approximately $2,000 in U.S. currency seized on or about October 29, 2019 during
the investigation; and

One Taurus, Model PT145 Pro, .45 caliber handgun, serial number NZE26198, and
ammunition seized on or about October 29, 2019 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

Case 3:20-cr-00224-RJC-DSC Document 30 Filed 08/04/20 Page 1 of 2

 
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law,

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfeiture pursuant to 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c). The
Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
a claim, Defendant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion deem tdMegally sufficient, and
waives any and all right to further notice of such process or such destruction.

R. ANDREW MURRAY

 

 

UNITED STATES ATTORNEY

QL Lin
STEVEN R. KAUFMAN ARTEMUS VAUGHN GRICE
Assistant United States Attorney Defendant

  

a

Lao
TIMOTHY SMITH, ESO.
Attorney for Defendant

Signed this the 4" day August 2020.

 
  
 

 
  

   

 

BED AVID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 

Case 3:20-cr-00224-RJC-DSC Document 30 Filed 08/04/20 Page 2 of 2

 
